Case 1:20-cv-07143-GBD Document4 Filed 99/03/20 Page 1 of 2

JUDGE DANIELS CV 7142

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF NEW YORK

 

WHITEBOX RELATIVE VALUE PARTNERS, LP,
WHITEBOX GT FUND, LP, WHITEBOX MULTI-
STRATEGY PARTNERS, LP, PANDORA SELECT
PARTNERS, LP,

Civil Action No.
Plaintiffs,

Vv.
TRANSOCEAN LTD., TRANSOCEAN INC.,

Defendants.

 

 

{PROPOSEDT SEALING ORDER
WHEREAS, the Court is in receipt of Plaintiffs Whitebox Relative Value Partners, LP,

Whitebox GT Fund, LP, Whitebox Multi-Strategy Partners, LP, and Pandora Select Partners, LP’s
request for permission to place under seal (i) an unredacted version of Plaintiff's Complaint, (ii)
an unredacted version of Plaintiffs’ Motion for Temporary Restraining Order and Preliminary
Injunction (“Apps Decl.”), and (iii) Exhibits A, E, G, I, K, and S to the Declaration of Antonia M.
Apps in Support of Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary
Injunction.
It is ORDERED that Plaintiffs’ request is granted. Plaintiffs’ request to seal is necessary
to prevent what is alleged to be the unauthorized dissemination of proprietary information. By
Eo) oS) >| ZO, Plaintiffs shall file under seal (1) an unredacted version of Plaintiffs’
Complaint, (ii) an unredacted version of Plaintiffs’ Motion for Temporary Restraining Order and
Preliminary Injunction, and (iii) Exhibits A, E, G, I, K, and S to the Apps Decl. Plaintiffs shall

comply with this District’s procedures in filing under seal.

 

 
_ + Poh ae OE mee

Case 1:20-cv-07143-GBD Document 4 Filed 09/03/20 Page 2 of 2
. wo " e gis

‘.
s

ORDERED that Plaintiffs shall be permitted to publicly file redacted versions of (i)
Plaintiffs’ Complaint, (ii) Plaintiffs’ Motion for Temporary Restraining Order and Preliminary

Injunction, and (iii) Exhibit K to the Apps Decl.

Dated: September Zz 2020
New York, New York

(2

United States Diktrict Judge

 
